ORDER
WHEREAS, by order dated March 29, 1993, this court suspended Robert J. Brenner from the practice of law for a period of 45 days effective April 17, 1993; and
WHEREAS, upon Brenner’s request and with no objection from the Director of the Office of Lawyers Professional Responsibility, this court thereafter amended the effective date of Brenner’s suspension to be April 20, 1993; and
WHEREAS, Brenner has filed with this court an affidavit stating that he has complied fully with the requirements for rein*104statement set forth in this court’s order of March 29, 1993; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to Brenner’s reinstatement to the practice of law at this time,
IT IS HEREBY ORDERED:
1. That, effective immediately, Robert J. Brenner is reinstated to the practice of law in the State of Minnesota.
2. That Robert J. Brenner hereby is placed on supervised probation for a period of two years in accordance with the conditions enumerated by this court in its order of March 29, 1993.